PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
J.C. BAMFORD EXCAVATORS LIMITED
Application No. 16/940,382
Filed: 27 Jul 2020
For SYSTEM FOR WORKING MACHINE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.55(e) filed on August 11, 2022, to accept an unintentionally delayed priority claim to prior-filed foreign application number 1910753.1.1  

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on August 11, 2022, requesting expedited handling of the aforementioned petition to accept an unintentionally delayed priority claim to prior-filed foreign application number 1910753.1

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition to accept an unintentionally delayed priority claim to prior-filed foreign application number 1910753.1 has been accorded expedited handling.  

The petition pursuant to 37 C.F.R. § 1.55(e) is DISMISSED as unnecessary.

On July 27, 2020, this application was deposited (it is noted July 26, 2020 fell on a Sunday).  A properly executed Application Data Sheet (ADS) was included therewith, and the ADS contains a foreign priority claim to UK application number 1910753.1 that was filed on July 26, 2019.

An application filing receipt was mailed on August 5, 2020, which sets forth, in pertinent part: “Foreign Applications for which benefit is claimed … None.”  

However, the foreign priority claim was properly made, and should have been captured by the USPTO.  It follows this petition is unnecessary.  Office records show the petition fee was refunded to the appropriate credit card on September 12, 2022.  Office records further show that a corrected filing receipt will issue on September 13, 2022 and prior-filed foreign application number 1910753.1 appears thereon.

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Application number 1910753.1 was filed in the United Kingdom on July 26, 2019.  
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.